ORDER

PER CURIAM.
Appellant, Joe Mack O’Neal, appeals from an order entered in the Circuit Court of the County of Cape Girardeau reducing his monthly maintenance payments to respondent, Doris Jean O’Neal, but refusing to terminate the maintenance payments.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). .

. Appellant’s motion to strike portions of respondent's brief, which was ordered taken with the case, is sustained. However, keeping in mind the discretion allowed the trial court in matters relating to maintenance, Osmun v. Osmun, 842 S.W.2d 932, 937 (Mo.App.E.D.1992), our review of the record evidences no abuse of that discretion or error which warrants a reversal of the trial court’s order.